SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras proves potential of Sergipe-Alagoas Basin’s Moita Bonita area Rio de Janeiro, August 21, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that the third well drilled in the Sergipe-Alagoas Basin’s Moita Bonita area, in Concession BM-SEAL-10, has proved the extension of the gas and light oil discovery made in that area, as released to the market on August 24, 2012. This well, informally known as Moita Bonita 3 (3-BRSA-1244-SES / 3-SES-182), is the second extension well drilled in the area. It is 82 km off the coast of Sergipe, approximately 5 km from discovery well Moita Bonita 1-BRSA-1088-SES (1-SES-168) and at a water depth of 2,790 meters. Drilling confirmed the existence of 40-meter thick reservoirs with good permeability and porosity conditions, consistent with the project’s expectations. After completing drilling a formation test was conducted, which proved the presence of 41º API oil and good reservoir productivity. The Moita Bonita accumulation is part of the Sergipe-Alagoas Basin deep-water development program. Petrobras, the operator of BM-SEAL-10 with a 100% interest, will proceed with the activities planned for this area. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 21, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
